department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-136599-07 date february internal_revenue_service number release date index number ------------------------------ -------------------------------------- ----------------------------------------- ------------- -------------------------------- partnership ------------------------------- ------------------------------------------ state ------------- dear ------------------ this letter responds to a letter dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code x is a limited_partnership organized under the laws of state x intends to become publicly traded within the meaning of sec_7704 x earns income for providing services to customers engaged in the exploration for and the development and production of oil and natural_gas through affiliated operating limited_partnerships limited_liability companies or disregarded entities x has also entered into preliminary agreements to acquire additional oilfield service companies x is and will continue to be paid fees for providing certain services with respect to fracturing fracturing is a technique by which fluids are pumped into an oil or gas well at high pressure to fracture geologic formations and open up pathways for the oil or gas to flow to an oil or gas well to this end x supplies fluid appropriate for the fracturing process to oil_and_gas wells additionally x removes production fluid and flowback generated in the fracturing process from oil_and_gas wells x will treat the production fluid and flowback so that it can be reused in a fracturing process or be disposed of consistent with environmental regulations personnel of x will be present at the site of the fracture process to assist with the implementation of the process x also earns and will continue to earn income from fees paid for removing and disposing of or recycling fluids generated by oil_and_gas production at oil_and_gas wells that do not utilize fracturing plr-136599-07 sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber based solely on the facts submitted and representations made we conclude that income derived by x from fees paid for providing services with respect to fracturing and fees paid for removing disposing of or recycling fluids generated by oil_and_gas wells is qualifying_income within the meaning of sec_7704 except as specifically provided no opinion is expressed or implied as to the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement in sec_7704 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-136599-07 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to partnership’s authorized representative sincerely melissa c liquerman senior technician reviewer branch associate chief_counsel passthroughs special industries enclosures copy of this letter copy for ' purposes cc
